DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 15-16 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant’s election of claims 11-14 and 17-22 in the reply filed on 05/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
2.	Claims 12-13 are objected to because of the following informalities: 
Claim 12, “correction also include data” should be amended to read “correction also includes data”
Claims 12 and 13 “the planning device for generating control data for a treatment device” should it be amended to “the planning device for generating control data for the treatment device” since it was claimed in claim 11
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “measurement device” of claims 17 and 19 will be interpreted as an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system, or a combination of the above, as disclosed in claims 18 and 20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 11, it is unclear what the data of refraction correction is coming from, how it is generated, how it is received by the system, etc. 
	In regards to claim 14, it is unclear if this is the same treatment device as previously claimed in claim 11 or of this is a new treatment device. For examination purposes, the Examiner is interpreting this as the same treatment device as previously claimed. 
	In regards to claims 17-22, “the system” lacks antecedent basis since it has yet to be claimed.
In regards to claims 21-22, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” further makes the limitations of the claim unclear since it is not clear how or in what way the measurement device is connected online to the planning device. 
Claims 12-14 are rejected by virtue of their dependency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Both claims 18 and 20 are incorporated via the 112f interpretation and fail to further limit the claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US 20140155875 A1) in view of Alan (WO 2016144404 A1). 
	In regards to claim 11, Bergt discloses a planning device for generating control data for a treatment device for eye surgery, which generates at least one incision in a cornea by application of a laser device (Abstract discloses a planning device for a treatment device), the planning device comprising:
	a calculating processor that determines the at least one incision in the cornea selected from a group consisting of a cap incision, a lenticule incision, an access incision and a combination of the foregoing (Par. 0019 discloses a calculation means that determines the incision point and Par. 0056 discloses incisions on the lenticule), 
wherein the calculating processor determines the at least one incision in the cornea based on data of a refraction correction, and generates a control data set for actuating the laser device for the at least one incision in the cornea (Par. 0059 discloses control data that is generated for the refraction correction and since the received data is used to carry out refraction correction then by definition it is indicative of a desired refraction correction). 
Bergt does not disclose wherein the planning device is configured such that a change in thickness of a corneal epithelium is taken into account in planning. However, in the same field of endeavor, Alan does disclose a planning device for corneal incisions that takes epithelial remodeling into consideration (Par. 0084) for the purpose of improving the quality of incision. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bergt and modified them by having the planning device take epithelium thickness into account, as taught and suggested by Alan, for the purpose of improving the quality of incision (Par. 0084 of Alan). 
	In regards to claim 12, the combined teaching of Bergt and Alan as applied to claim 11 discloses the planning device for generating control data for a treatment device according to claim 11, wherein the data for a refraction correction also include data from a prior treatment (Claim 3 of Bergt discloses a device for cornea incisions that can use previous data to determine an incision). 
	In regards to claim 13, the combined teaching of Bergt and Alan as applied to claim 11 discloses the planning device for generating control data for a treatment device according to claim 11, wherein the change in thickness comprises a thickening caused substantially by a prior treatment (Par. 0084 of Alan discloses a planning device for corneal incisions that takes epithelial remodeling into consideration, i.e. caused by previous treatments). 
	In regards to claim 14, the combined teaching of Bergt and Alan as applied to claim 11 discloses a treatment device for eye surgery, comprising:  a laser device, which generates the at least one incision in the cornea by application of a laser beam in accordance with control data Par. 0002 of Bergt discloses a laser device that can generate an incision), and the planning device for generating control data as claimed in claim 11 (See claim 11 rejection).
	In regards to claim 19, the combined teaching of Bergt and Alan as applied to claim 14 discloses the system according to claim 14, further comprising a measurement device that measures the epithelium thickness and is operably connected to the planning device (Par. 0059 of Bergt discloses a measurement device that can measure the eye and is connected to the planning device). 
	In regards to claim 20, the combined teaching of Bergt and Alan as applied to claim 19 discloses the system according to claim 19, further wherein the measurement device that measures the epithelium thickness is selected from a group consisting of an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system and a combination of the foregoing (Par. 0017 of Bergt discloses the use of an OCT or a confocal laser scanning system). 
	In regards to claim 22, the combined teaching of Bergt and Alan as applied to claim 19 discloses the system according to claim 19, wherein the measurement device is connected substantially online to the planning device (Par. 0045 of Bergt discloses wireless connections can be made for the device and since this limitation is unclear, the wireless communication of data reads on this claim)
	In regards to claim 17, the combined teaching of Bergt and Alan as applied to claim 11 discloses the system according to claim 11, further comprising a measurement device that measures the epithelium thickness and is operably connected to the planning device (Par. 0059 of Bergt discloses a measurement device that can measure the eye and is connected to the planning device). 
	In regards to claim 18, the combined teaching of Bergt and Alan as applied to claim 17 discloses the system according to claim 17, further wherein the measurement device that measures the epithelium thickness is selected from a group consisting of an optical coherence tomographer (OCT), a Scheimpflug camera, an ultrasound measurement system, a confocal laser scanning system and a combination of the foregoing (Par. 0017 of Bergt discloses the use of an OCT or a confocal laser scanning system).
	In regards to claim 21, the combined teaching of Bergt and Alan as applied to claim 18 discloses the system according to claim 18, wherein the measurement device is connected substantially online to the planning device (Par. 0045 of Bergt discloses wireless connections can be made for the device and since this limitation is unclear, the wireless communication of data reads on this claim)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/ALLEN PORTER/Primary Examiner, Art Unit 3792